Citation Nr: 1641440	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pneumonia residuals and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and degenerative joint disease.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease.  

4.  Entitlement to service connection for a recurrent pulmonary disorder to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1968 to November 1970.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge, the Purple Heart and a Bronze Star with a "V" device.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for pneumonia residuals; denied service connection for both lumbar degenerative disc disease and disc bulge and COPD; and denied compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar degenerative disc disease and disc bulge.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pneumonia residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for recurrent pneumonia residuals and service connection for a recurrent pulmonary disorder to include COPD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The September 1982 Board decision denying service connection for pneumonia residuals is not final.  

2.  Service connection is currently in effect for right shoulder injury residuals with a retained foreign body and osteoarthritis; right shoulder scar residuals with a retained foreign body; right thigh scar residuals with a retained foreign body; right knee shell fragment wound residuals; left thigh scar residuals with a retained foreign body; left knee internal derangement with osteoarthritis; left knee instability; a left knee scar, PTSD with cognitive disorder; and bilateral hearing loss.  

3.  Lumbar spine degenerative disc disease and degenerative joint disease are etiologically related to the Veteran's service-connected right knee shell fragment wound residuals; left knee internal derangement with osteoarthritis; left knee instability; and left knee scar.  

4.  Compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease constitutes the same benefits as has been established for the Veteran's service-connected lumbar spine degenerative disc disease and degenerative joint disease.  



CONCLUSIONS OF LAW

1.  The September 1982 Board decision denying service connection for pneumonia residuals is not final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).  

2.  The criteria for service connection for lumbar spine degenerative disc disease and degenerative joint disease are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  

3.  The issue of compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease is moot.  38 U.S.C.A. § 7105 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the prior denial of service connection for pneumonia residuals is not final; grants service connection for lumbar spine degenerative disc disease and degenerative joint disease; and determines that the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease is moot.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to those issues.  



II.  Application to Reopen Service Connection for Pneumonia Residuals

The Veteran asserts that service connection for recurrent pneumonia residuals is warranted as he was diagnosed with and treated for viral pneumonia during active service and continues to experience recurrent pulmonary symptoms until the present day.  

In reviewing the record, the Board observes that a September 1982 Board decision denied the Veteran's initial claim for service connection for pneumonia residuals.  Generally, a final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).  In the instant appeal, the Board finds that procedural irregularities both prevented the initial RO rating decision denying service connection for pneumonia residuals from becoming final and denied the Board jurisdiction over that issue.  

In 1982 and at the present time, appellate review is initiated by the filing of a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  The Veteran is to be afforded a period of 60 days from the date the SOC is mailed to file his substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016).  The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2016).  A supplemental statement of the case (SSOC) may be issued to inform the Veteran of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  38 C.F.R. § 19.31.  In no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC, or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007)

In February 1982, the RO denied service connection for pneumonia residuals.  In March 1982, the Veteran submitted a NOD.  In April 1982, the RO issued a SSOC to the Veteran which addressed his March 1982 NOD with the denial of service connection of pneumonia residuals.  The Veteran was not issued a SOC addressing the issue of service connection for pneumonia residuals and did not submit a substantive appeal from the denial of service connection for that disability.  In September 1982, the Board denied service connection for pneumonia residuals.  

The Veteran was not issued a SOC which addressed the issue of service connection for pneumonia residuals.  He was subsequently unable to perfect a substantive appeal from the denial of service connection.  Therefore, the issue of service connection for pneumonia residuals was not on appeal and the Board was without jurisdiction to address that issue at the time of its September 1982 decision.  Absent such jurisdiction, the Board decision was ultra vires and is not final.  No subsequent adjudicatory action addressed the issue of service connection for pneumonia residuals on the merits.  Therefore, the Board finds that the Veteran's March 1982 NOD remains pending.  It will be addressed in the Remand portion of the decision below.  


III.  Service Connection for Lumbar Spine Degenerative Disc Disease
and Degenerative Joint Disease

The Veteran advances that service connection for a recurrent lumbar spine disorder is warranted as the claimed disorder is etiologically related to his service-connected right knee disorder.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right shoulder injury residuals with a retained foreign body and osteoarthritis; right shoulder scar residuals with a retained foreign body; right thigh scar residuals with a retained foreign body; right knee shell fragment wound residuals; left thigh scar residuals with a retained foreign body; left knee internal derangement with osteoarthritis; left knee instability; a left knee scar, PTSD with cognitive disorder; and bilateral hearing loss.  

A September 2005 VA treatment record states that a contemporaneous lumbosacral spine computerized tomography study revealed "extensive degenerative joint disease, facet hypertrophy, and disc bulging in L4 5 with snaring of the canal."  

In his November 2005 claim for service connection, the Veteran advanced that service connection for a recurrent back disorder is warranted secondary to his service-connected post-operative right knee disorder.  

The report of a November 2008 VA spine examination states that the Veteran presented a 20 year history of low back "problems."  He was diagnosed with lumbar spine degenerative disc disease.  The examiner commented that: "[g]iven chronic gait alteration, there is increased biomechanical stressors on the back that would result in degenerative disc disease and disc herniation with resultant symptoms;" "[h]owever, Veteran is 58 years old and can have age related degenerative changes;" "[b]ilateral lower extremity EMG/nerve conduction velocity studies have been obtained which show probable mild old/chronic L5 radiculopathy;" and "[h]ence I cannot conclusively state the Veteran's current back problems are due to his knees and not due to age related degeneration."  

The Veteran asserts that service connection for a lumbar spine disorder is warranted secondary to his service-connected right knee disorders.  The Veteran has been diagnosed with lumbar spine degenerative disc disease and degenerative joint disease on VA computerized tomography studies.  The November 2008 VA spine examination report states that, while acknowledging that she could not "conclusively state the Veteran's current back problems are due to his knees and not due to age related degeneration," the examining VA physician concluded that "[g]iven [the Veteran's] chronic gait alteration, there is increased biomechanical stressors on the back that would result in degenerative disc disease and disc herniation with resultant symptoms."  Therefore, the Board finds that the evidence is in at least equipoise as to whether the Veteran's lumbar spine degenerative disc disease and degenerative joint disease are etiologically related to his multiple service-connected knee disabilities.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar spine degenerative disc disease and degenerative joint disease is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


IV.  Compensation under 38 U.S.C.A. § 1151

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease is warranted.  

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service-connected.  Service connection has been granted for lumbar spine degenerative disc disease and degenerative joint disease in the decision above.  In light of such award, the issue of the Veteran's entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease is now moot.  The issue should be dismissed as no further benefits may be granted.  38 U.S.C.A. § 7105.  








ORDER

The 1982 Board decision denying service connection for service connection for pneumonia residuals is not final.  

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted.  

The issue of compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine degenerative disc disease is dismissed.  


REMAND

Pneumonia Residuals

The Veteran has submitted a timely NOD with the denial of service connection for pneumonia residuals.  The AOJ has not issued a SOC to the Veteran addressing that issue.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Recurrent Pulmonary Disorder to include COPD

The Veteran asserts that service connection for a recurrent pulmonary disorder to include COPD is warranted as his COPD is related to his in-service pulmonary complaints.  

Initially, the Board observes that an October 2007 Social Security Administration (SSA) Notice of Award states that the Veteran had been awarded SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was hospitalized for viral pneumonia.  VA clinical documentation dated in 2013 states that the Veteran has been diagnosed with COPD.  Clinical documentation dated after September 2013 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA pulmonary examination which addresses the Veteran's COPD.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent pulmonary disorder after September 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2013.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA pulmonary examination in order to determine the nature and etiology of his recurrent pulmonary disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder had its onset during active service; is related to the Veteran's in-service pulmonary symptoms; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses the issue of service connection for recurrent pneumonia residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the issue of service connection for a recurrent pulmonary disorder to include COPD.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


